Allowance
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not teach, either singly or in combination, receiving a video stream from a remote video camera, wherein the video stream comprises a plurality of video frames; processing, without user input, the video stream to identify a plurality of events; in accordance with the processing, identifying one or more events of the plurality of events; identifying a first time interval that includes at least a portion of an identified event and a second time interval that does not include any of the identified events; selecting, without user input, a first portion and a second portion of the plurality of video frames from the video stream, the first portion of the plurality of video frames being associated with the first time interval and having a first predefined segment time length and the second portion of the plurality of video frames being associated with the second time interval and having a second predefined segment time length; encoding, without user input, the first portion of the plurality of video frames as a first compressed video segment and the second portion of the plurality of video frames as a second compressed video segment; storing the first compressed video segment time and the second compressed video segment; receiving a request from an application running on a client device to review video from the remote video camera for [[the]] a predetermined time interval; and in response to 
   				Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN D©AN whose telephone number is (571)272- 4317. The examiner can normally be reached on Monday-Thursday and Biweekly Friday 8:30am - 6:00pm. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449